Citation Nr: 0910033	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for the ruptured 
epidermal cyst of the left posterior chest and seborrheic 
keratosis of the left face


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran apparently had active service from November 1963 
until November 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2005 and August 2006 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Board notes that after receipt of the September 2008 
Statement of the Case concerning the claim for PTSD, the 
Veteran failed to file a Substantive Appeal.  Upon reading 
the Veteran's statements, however, it is clear the Veteran 
continued to disagree with the denial of service connection 
for PTSD. For example, the December 2008 Statement of 
Accredited Representative (Form 646) referred to the issue of 
PTSD.  Furthermore, during the February 2009 Board hearing, 
the Veteran indicated the appeal included a claim for 
entitlement to service connection for PTSD and testimony on 
that issue was taken at that time.  Here, there is no 
indication the RO closed the appeal and the Veteran clearly 
continued to express disagreement with the denial of service 
connection for PTSD.  Therefore, the Board accepts the claim 
for service connection for PTSD as being on appeal. See 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file 
a timely substantive appeal does not automatically foreclose 
an appeal, render a claim final, or deprive the Board of 
jurisdiction over an appeal initiated by the timely filing of 
an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Board is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal, including all documents or oral testimony submitted 
prior to the Board decision).



FINDINGS OF FACT

1.  On February 26, 2008, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the claim 
concerning service connection for the ruptured epidermal cyst 
of the left posterior chest and seborrheic keratosis of the 
left face. 

2.  The Veteran engaged in combat with the enemy during his 
active service.

3.  The evidence demonstrates that it is likely that tinnitus 
was incurred in service and is causally or etiologically 
related to service.

4.  The evidence demonstrates that it is likely that PTSD was 
incurred in service and is causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim for service connection for the ruptured epidermal 
cyst of the left posterior chest and seborrheic keratosis of 
the left face have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for a grant of service connection for 
tinnitus have been approximated. 38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

3.  The criteria for a grant of service connection for PTSD 
have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1154(a), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In a February 2008 statement, the Veteran indicated that he 
wished to discontinue his appeal concerning service 
connection for the ruptured epidermal cyst of the left 
posterior chest and seborrheic keratosis of the left face.  
The Veteran has met the criteria of 38 C.F.R. § 20.204 and 
withdrawn this appeal and there remains no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and this claim is dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Here, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in June 2005, 
August 2005, June 2006, July 2006, October 2006 and September 
2007 that fully addressed all notice elements.

Additionally, the Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Tinnitus

The Veteran seeks service connection for tinnitus as a result 
of noise exposure during service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be granted.

The Veteran has a current diagnosis of tinnitus as reflected 
in the October 2007 VA examination.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service treatment records, however, fail to document 
complaints or treatment for tinnitus during service.  While 
the Veteran reported ear trouble and hearing loss on the June 
1983 report of medical history, the examiner explained that 
this referred to hearing loss.  Similarly the June 1983 
examination performed in connection with the Veteran's 
separation from service noted hearing loss but otherwise 
described the ears as normal.  

While there was no diagnosis of tinnitus during service, the 
Veteran consistently reported exposure to noise from heavy 
arms fire, rifle fire from combat and rifle fire on the 
firing range where he served as a drill instructor.  The 
Veteran is competent to describe noises he heard during 
service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
in the case of a Veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b).  So long as 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, the fact that there is no 
official record of such incurrence or aggravation in such 
service is of no consequence.  Every reasonable doubt shall 
be resolved in favor of the Veteran. Id. The phrase "engaged 
in combat with the enemy" requires that the Veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase does not 
apply to Veterans who merely served in a general "combat 
area" or combat zone, but did not themselves engage in combat 
with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, the Veteran's form DD 214 from his 
period of service form June 1965 until June 1968 confirms he 
was awarded the Combat Infantryman Badge.  Additionally, the 
record reflects the Veteran was awarded the Bronze Star with 
a "V" device.  These decorations clearly reflect the 
Veteran served in combat.  Accordingly, the Veteran's 
testimony concerning his exposure to acoustic trauma while 
serving in Vietnam will be accepted as the inservice 
incurrence. 38 U.S.C.A. § 1154(b).  

The remaining question is whether there is medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  In this regard, the Veteran 
was afforded a VA examination in July 2005 to assess whether 
any current disability was related to service.  The Veteran 
related that he had bilateral tinnitus and explained it first 
occurred 4-5 years after his discharge from the military.  He 
noted it was not associated with any specific event.  The 
Veteran denied a history of any other significant civilian or 
recreational noise exposure.  The examiner concluded that 
based upon the long period of time between the Veteran's 
discharge from the military and the onset of tinnitus it was 
less than likely that the tinnitus was a result of military 
noise exposure.  A subsequent October 2007 VA examination 
noted complaints of tinnitus since service, but did not 
include an opinion as to the etiology of the condition.

While the record does not currently reflect a nexus linking 
the tinnitus to the noise in service, the Veteran has 
consistently reported ringing of the ears since his service 
in Vietnam.  For example, during the February 2009 Board 
hearing the Veteran indicated that after firing weapons in 
Vietnam his ears would ring for a long period of time.  He 
further explained that upon his return, he was sent to Fort 
Polk where there was a live firing range.  He asserted he had 
tinnitus during service and long before the 4-5 years after 
service noted by the VA examiner.  

Similarly, on his September 2006 VA Form 9, Substantive 
Appeal, the Veteran argued that he first complained of 
ringing of the ears while he was in Vietnam, two days prior 
to leaving the country.  He related he again complained of 
the condition at Fort Polk, Louisiana about 2-3 months later.  
An October 2006 VA outpatient treatment record indicated the 
Veteran wanted to clarify a statement form the prior VA 
examination and indicated that the tinnitus did not occur 4 -
5 years after discharge but actually began during his 
military service. He explained he was chronically exposed to 
high levels of noise and intermittently exposed to noise 
trauma as the result of duty.  Similarly, the October 2007 VA 
examination reflected the Veteran reported a gradual onset of 
tinnitus that occurred in 1968 and 1969 while he was in the 
military where he was chronically exposed to high levels of 
noise as a result of military duty.  

In this regard, the Veteran is competent to provide evidence 
of symptoms including ringing of the ears. Barr v. Nicholson, 
21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Furthermore, the Board finds the Veteran's 
testimony to be credible.  Specifically, the only 
inconsistent statement of record concerning the onset of 
tinnitus is the July 2005 VA examination.  All other 
competent medical records in the claims file reflect reports 
of tinnitus since his service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the Veteran has a current 
diagnosis of tinnitus, inservice noise exposure, and no 
significant post-service noise exposure.  Although there is a 
lack of medical evidence documenting treatment for the 
condition, there is competent evidence indicating continuous 
symptoms of tinnitus since service.  Because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for tinnitus will be granted. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).

PTSD

The Veteran seeks service connection for PTSD based upon his 
combat service in Vietnam.  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Veteran seeks PTSD based upon his described stressors of 
firefights, seeing dead bodies, and having a close friend 
killed during Operation Junction City.  As noted above, a 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In other words, in the 
absence of evidence of a current disability, in this matter a 
diagnosis of PTSD according to the DSM-IV, there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The record includes several private medical records which 
generally note a diagnosis of PTSD; however, these records 
fail to indicate whether or not this diagnosis was in 
accordance with the DSM-IV.  Significantly, only three 
records discuss the DSM-IV: a private medical record and two 
VA examinations. 

The Veteran submitted a May 2006 evaluation from L.J.P., 
Ed.D. that diagnosed PTSD.  Significantly, the private 
physician performed a variety of tests including a clinical 
interview, a psychological and social history report, 
personality assessment inventory, detailed assessment of 
posttraumatic stress disorder and the mini-mental status 
exam.  Significantly, the physician related that detailed 
specific questions concerning the DSM-IV-TR criteria for PTSD 
were asked and in providing the final diagnosis of PTSD, she 
listed the PTSD under Axis I with the numeric code 309.81, 
the same code used in the DSM-IV for PTSD.  

The Veteran was afforded a VA examination in June 2006 to 
assess whether or not he had PTSD.  The examiner reviewed the 
claims file and examined the Veteran.  The examiner concluded 
the Veteran did not meet the full criteria of PTSD although 
he evidenced symptoms of the disorder.  His primary complaint 
was a weekly violent dream and difficulty staying asleep.  He 
also expressed avoidance symptoms and suspiciousness and 
hypervigilence.  

The examiner noted that this Veteran's presentation on 
examination was much milder than the one detailed in the 
private evaluation by L.P. Ph.D. The examiner noted the 
diagnostic formulation was weighted in favor of the Veteran's 
self-report during the interview.  During the interview he 
denied symptoms such as intrusive thoughts and flashbacks. 
While he reported some symptoms he minimized the overall 
impact of his experience in Vietnam on his daily life.  The 
examiner noted this was a huge contrast to the private 
examination and provided the example of the Veteran being 
able to discuss war in an off-hand way during examination but 
the prior report noted he had difficulty discussing the 
events at all.  The examiner noted that one possible 
interpretation was he may have underreported symptoms during 
the VA examination.  No axis I diagnosis was assigned based 
upon this examination.  

Given the conflicting evidence, the Veteran underwent another 
VA examination in August 2008 to assess whether to not he met 
the criteria for PTSD.  After considering the Veteran's 
complaints and examining the Veteran, the examiner concluded 
that the Veteran had anxiety disorder, not otherwise 
specified and indicated the Veteran had symptoms of PTSD but 
did not meet the full diagnostic criteria.  Specifically, 
this examination reflected the Veteran had significant 
symptoms of PTSD including nightmares of combat.  Although 
the Veteran first reported these nightmares occurred 2-3 
times a week, he later indicated that the dream may not occur 
quite as often as reported.  Other PTSD symptoms noted during 
the examination included thinking about combat, trying to put 
memories out of his mind, some avoidance symptoms, paranoia 
and an exaggerated startle response.  

During the pendency of the Veteran's appeal, the Court held 
that the requirement in a claim of service connection of 
current disability "is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim." See McClain v. Nicholson, 21Vet. App. 319 (2007).  
In this case, the Veteran clearly had a diagnosis of PTSD 
made in accordance with the DSM-IV in May 2006, even if 
subsequent VA examinations found the symptoms were less 
severe and concluded the Veteran no longer met the full 
diagnostic criteria.  Thus, in light of McClain and with the 
application of the resolving reasonable doubt in favor of the 
Veteran, the Board finds the Veteran has a current disability 
of PTSD.  

Additionally, the Board notes the May 2006 private 
examination generally related the PTSD to the Veteran's 
Vietnam War related stressors.  Specifically, the Veteran 
discussed landing where heavy fighting had taken place, 
seeing dead bodies, and dealing with a good friend being 
killed.  This examination also reflects current symptoms 
directly related to the Vietnam War.  For example, the 
Veteran described thoughts and flashbacks of Vietnam.  He 
also discussed nightmares from which he woke up in a panic.  
He described hypervigilence and avoidance of things which 
reminded him of the war.  No post-service stressors were 
discussed.  Thus, the May 2006 diagnosis of PTSD was based 
entirely on service stressors.  

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.  As noted 
above, the Veteran is a decorated combat Veteran who received 
the Combat Infantryman Badge and the Bronze Star with "V" 
Device for his combat service.  Accordingly, the Veteran's 
lay testimony is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required.  38 C.F.R. § 1154.

Therefore, the Veteran has provided evidence of all three 
elements required for a grant of service connection for PTSD 
and the claim for service connection for PTSD is granted.


ORDER

The appeal concerning entitlement to service connection for 
the ruptured epidermal cyst of the left posterior chest and 
seborrheic keratosis of the left face is dismissed.

Service connection for tinnitus is granted.

Service connection for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


